Citation Nr: 0722283	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-35 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for asbestosis, 
secondary to asbestos exposure. 

2.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée




ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1968 to July 1969, 
including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision.  In February 2007, 
the veteran appeared at a hearing at the RO before the 
undersigned.  At the hearing, he expanded his PTSD claim to 
include a claim of service connection for psychiatric 
disability to include that disability.  As such, the Board 
has recharacterized the issue as stated on the title page.

The veteran's claim of service connection for psychiatric 
disability, to include PTSD, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a statement received in February 2007 and at his Board 
hearing, prior to promulgation of a decision in the appeal, 
the veteran requested to withdraw the claim for service 
connection for asbestosis, secondary to asbestos exposure.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met for the claim for service connection 
for asbestosis, secondary to asbestos exposure.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  In a written statement received in February 
2007 and at his February 2007 Board hearing, the appellant 
withdrew his claim for service connection for asbestosis and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration of this issue.  As such, the 
Board does not have jurisdiction to review this claim and it 
is dismissed.


ORDER

The appeal as to the claim for service connection for 
asbestosis, secondary to asbestos exposure, is dismissed.

REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for psychiatric 
disability, to include PTSD.  The veteran maintains service 
connection is warranted for this condition because it is 
related to or had its onset during service; with respect to 
his PTSD, he contends that it is due to his combat 
experiences while serving in Vietnam.

Service medical records show that the veteran was seen on 
several occasions at the mental health clinic in April and 
May 1969.  Impressions of transient stress reaction were 
noted.  In May 1969, he was admitted to the hospital for 
possible drug ingestion, overdose.  

Post-service records show that the veteran has been diagnosed 
as having mild depression with panic attacks and anxiety and 
PTSD.  As to his PTSD, the veteran reports several stressors 
that to date have not been verified.  He contends that in 
October 1968, while en route to Vietnam, the plane on which 
he was traveling experienced trouble and made an emergency 
landing in Okinawa.  He also reports that in December 1968 
there was an early morning attack killing and wounding his 
comrades, which he maintains was combat.  In April 1969, a 
rocket-propelled grenade hit a bunker he was in at the time.  
He also recounts that, prior to leaving Vietnam, a plane at 
Chu Lai was hit by rocket-propelled grenade causing it to 
crash; there were no survivors.  

Service personnel records show that he was a wireman in the 
1st Battalion, 14th Artillery, 198 Infantry Brigade.  He 
testified that he supported and was attached to the 1st and 
52nd and 1st and 46th units.  In light of the veteran's 
contentions and the evidence received in compliance with the 
remand instructions below, the Board concludes that the RO 
must adjudicate whether the evidence is in equipoise and thus 
supports the veteran's contention that he was engaged in 
combat.  See Sizemore v. Principi, 18 Vet. App 264, 276 
(2004).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain any pertinent 
outstanding treatment records.

2.  The AMC should request the veteran 
provide any additional information, 
including dates, locations, names of 
other persons involved, etc. relating to 
his claimed in-service stressors.  The 
veteran should be advised that any 
additional information would be helpful 
to obtain supportive evidence of the 
claimed in-service stressors and that he 
should be specific as possible so that an 
adequate search for corroborating 
information can be conducted.  

3.  The AMC must then review the claims 
file, including the veteran's previous 
statements of stressors, and any 
additional information obtained pursuant 
to this remand, and prepare a summary of 
all claimed stressors.  Unless the AMC 
determines that the veteran engaged in 
combat and that his PTSD is due to those 
combat experiences, the AMC should 
forward the summary and all associated 
documents to the JSRRC to attempt to 
corroborate his claimed stressors, 
including being subjected to incoming 
fire while he served in Vietnam.  In 
particular, an attempt should be made to 
obtain information as to whether the 
veteran's unit was subjected to, or in 
the vicinity of, incoming fire during the 
period from October to December 1968.

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should afford the 
veteran a VA psychiatric examination to 
determine the nature, extent, etiology 
and onset of any psychiatric disability 
found to be present.  The claims folder 
should be made available to and reviewed 
by the examiner.  All necessary tests 
should be conducted, and the examiner 
should rule in or exclude a diagnosis of 
PTSD.  The report of examination should 
note all psychiatric disabilities found 
to be present, and the examiner should 
comment as to whether it is at least as 
likely as not that any psychiatric 
disability found to be present is related 
to or had its onset during service.  If 
the examiner diagnoses the veteran as 
having PTSD, the examiner should indicate 
the stressor(s) underlying that 
diagnosis.  The rationale for any opinion 
expressed should be provided in a legible 
report.  

5.  Thereafter, the AMC should adjudicate 
the veteran's claim.  In doing so, the 
AMC must specifically consider the 
applicability of 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d).  If the benefit 
sought on appeal is not granted, the RO 
should issue a supplemental statement of 
the case and provide the veteran and his 
representative an opportunity to respond.  
The case should then be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


